DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (17/003,752) filed on 08/26/2020 as a continuation of its parent application (14/883,204) filed on 10/14/2015 [granted patent US 10,761,835 B1 on 09/01/2020], which in turn is a continuation of its abandoned parent application (14/727,468) filed on 06/01/2015 that claims benefit from provisional application 62/005,048 filed on 05/30/2014.  


Oath/Declaration
3.	The Oath/Declaration, filed on 08/26/2020, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
4.	The drawings, filed on 08/26/2020, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.

Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement (IDS) filed on 09/28/2020 have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s).  

Claim Objections
6. 	Claims 5 and 14, are objected to because of the following informalities:  grammatical/spelling errors making the claim(s) inaccurate.   

Claim 5, limitations 1, 2, and 3, recites:
	a comma (,) at the end of the lines to end limitations.

These may be corrected by replacing the comma (,) with a semicolon(;) 
to properly end the limitations with a semicolon(;) as required by MPEP. 

Claim 14, limitations 1, 2, and 3, recites:
	a comma (,) at the end of the lines to end limitations.

These may be corrected by replacing the comma (,) with a semicolon(;) 
to properly end the limitations with a semicolon(;) as required by MPEP. 

 Appropriate corrections are required.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless— 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

8. 	Claims 1-3, 9-12, and 18-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being un-patentable by LONGHENRY et al. (US 2014/0188980 A1; Pub. Date: Jul. 3, 2014; Filed: Jan. 3, 2013; hereinafter LONGHENRY).

Regarding claim 1, LONGHENRY teaches:  
A computer-implemented method (See, e.g., LONGHENRY, par [0017]: “…a data processing method comprises causing a first app, linked with the native code element as part of a software development kit (SDK), to be installed and registered on a mobile computing device; …”    Examiner Note (EN): LONGHENRY teaches a data processing method causing a first app, linked with the native code element as part of a software development kit (SDK), to be installed and registered on a mobile computing device.): 

executing a main program comprising a plurality of functions, a function of the plurality of functions associated with an execution redirection flag, the main program developed by an application creator (See, e.g., LONGHENRY; FIG. 3A, 3B; par [0055]: “…since the process of FIG. 3A began when the user accessed a web site of the service provider using a discovery app or mobile browser on the mobile device, block 332 can comprise redirecting the browser to a specified page that instructs the user to pick and open or download one protocol handler-enabled app from among one or more such apps. …”  EN: LONGHENRY teaches: since the process of FIG. 3A began when the user accessed a web site of the service provider using a discovery app or mobile browser on the mobile device, block 332 can redirect the browser to a specified page that instructs the user to pick and open or download one protocol handler-enabled app from among one or more such apps.); 
redirecting, after invoking the function associated with the execution redirection flag, program control to a call handler residing in a software development kit (SDK) associated with the main program, the SDK developed by a third party (See, e.g., LONGHENRY; FIG. 3A, 3B; par [0055]: “…redirecting the browser to a specified page that instructs the user to pick and open or download one protocol handler-enabled app from among one or more such apps. …”, and LONGHENRY, pars [0066]-[0070]: “…the SDK function executes as part of a native app on the device; the SDK intercepts a call, identifying a particular protocol, which otherwise would be processed by a protocol handler on the device; …”  EN: LONGHENRY teaches: redirecting the browser to a specified page that instructs the user to pick and open or download one protocol handler-enabled app from among one or more such apps, wherein the SDK function executing as part of a native app on the device intercepts a call, identifying a particular protocol, which otherwise would be processed by a protocol handler on the device.); 
retrieving, based on the call handler, data describing a modification to an object or routine used by the main program (See, e.g., LONGHENRY; FIG. 3A, 3B; par [0053]: “… the server computer receives the UID value or the data value via the callback.  At block 320 or in other operations, the server computer may use the UID and/or data as appropriate for a particular server computer application or function, such as supporting a conversion of the mobile device or its user.”  EN: LONGHENRY teaches: the server computer receives the UID value or the data value via the callback, and uses the UID and/or data as appropriate for a particular server computer application or function, such as supporting a conversion of the mobile device or its user.); and 
returning the program control to the main program (See, e.g., LONGHENRY; FIG. 3A, 3B; par [0061]: “At block 344, control transfers to block 314 of FIG. 3A, and processing continues as described above for block 314 of FIG. 3A and subsequent blocks, under control of the protocol handler-enabled app. …”  EN: LONGHENRY teaches: control transfers to block 314 of FIG. 3A, and processing continues.).

Regarding claim 2, LONGHENRY teaches:  
The method of claim 1 (please see claim 1 rejection), further comprising:  
responsive to returning program control to the main program (See, e.g., LONGHENRY; FIG. 3A, 3B; par [0061]: “At block 344, control transfers to block 314 of FIG. 3A, and processing continues as described above for block 314 of FIG. 3A and subsequent blocks, under control of the protocol handler-enabled app. …”  EN: LONGHENRY teaches: control transfers to block 314 of FIG. 3A, and processing continues.), executing an instruction using the data describing the modification to the object or routine (See, e.g., LONGHENRY; FIG. 3A, 3B; par [0062]: “…the app is EN: LONGHENRY teaches: receive, interpret and use the app-argument to transition to a particular state that can assist in associating a UID with an account at the service provider.). 


Regarding claim 3, LONGHENRY teaches:  
The method of claim 2 (please see claim 2 rejection),
wherein the modification is associated with visual characteristics of one or more objects for display on the user interface (See, e.g., LONGHENRY; FIG. 1; par [0022]: “…Typically the app developer, author or publisher desires to provide advertising within the graphical user interface displays of the app, or is willing to enable certain functions, options or features in the app in exchange for display of advertising within the app. …”  EN: LONGHENRY teaches: provide advertising within the graphical user interface displays of the app.), and executing the instruction further comprises: 
displaying the one or more objects on the user interface with modified visual characteristics based on the modification described by the data (See, e.g., LONGHENRY; FIG. 1; par [0022]: “…Typically the app developer, author or publisher desires to provide advertising within the graphical user interface displays of the app, or is willing to enable certain functions, options or features in the app in exchange for display of advertising within the app. …”  EN: LONGHENRY teaches: provide advertising within the graphical user interface displays of the app to enable certain functions, options or features in the app in exchange for display of advertising within the app.).


Regarding claim 9, LONGHENRY teaches:  
The method of claim 1 (please see claim 1 rejection), wherein data describing the modification to the object or routine resides in the SDK (See, e.g., LONGHENRY; FIG. 3A, 3B; par [0070]: “the SDK, as native app code, is capable of obtaining a UID value, and then providing the UID value to the outside system via a callback, along with other data that indicates something about what function or link the mobile device had requested.”  EN: LONGHENRY teaches: the SDK, as native app code, is capable of obtaining a UID value, and then providing the UID value to the outside system via a callback.).

Claims 10-12 and 18:
System claims 10-12 and 18, are basically similar to rejected method claims 1-3 and 9, respectively. 
As such, claims 10-12 and 18 are rejected under AIA  35 USC 102(a)(1), as being un-patentable by LONGHENRY, for similar rationale.


Claims 19-20:
Medium claims 19-20, are basically similar to rejected method claims 1-2, respectively.
As such, claims 19-20 are rejected under AIA  35 USC 102(a)(1), as being un-patentable by LONGHENRY, for similar rationale.







				
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
10. 	Claims 4-7 and 13-16 are rejected under AIA  35 U.S.C. 103 as being obvious by LONGHENRY (US 2014/0188980 A1), in view of Lee et al. (US 2008/0184210 A1; Pub. Date: Jul. 31, 2008; Filed: Jan. 26, 2007; hereinafter Lee). 
Regarding claim 4, LONGHENRY teaches:  
The method of claim 1 (please see claim 1 rejection), further comprising: 

LONGHENRY does not appear to explicitly teach: 
setting the execution redirection flag to indicate the function is associated with a native machine code implementation, the flag including information directing program execution to the call handler; and 
generating a copy of a bytecode representation of the function, the copy associated with the call handler.
However, Lee (US 2008/0184210 A1), in an analogous art of application modification teaches:
setting the execution redirection flag to indicate the function is associated with a native machine code implementation, the flag including information directing program execution to the call handler (See e.g., Lee, Fig. 3, par [0038]: “Referring to FIG. 3, within a session private memory 350, there is a data structure 351 which is used to drive execution called JOM active CLINT (which is an abbreviation for "java object metadata for an active class/interface"), and there is one such structure 351 for each Java class that is actively being used by a session.  JOM active CLINT EN: Lee teaches: The invoker structures 354 and 355 hold meta data and a function pointer to native executable code in shared memory so that all subsequent executions of this method simply require a series of memory de-references (based on the invoker array and the invoker).); and 
generating a copy of a bytecode representation of the function, the copy associated with the call handler (See e.g., Lee, Fig. 2, par [0037]: “… a session-private copy of bytecodes is kept in call memory 123 (FIG. 2) and used by the interpreter …”   EN: Lee teaches: a session-private copy of bytecodes is kept in call memory [generating a copy of a bytecode representation of the function] and used by the interpreter.); and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of LONGHENRY comprising a call handler by incorporating the teachings of Lee that teaches “setting the execution redirection flag to indicate the function is associated with a native machine code implementation, the flag including information directing program execution to the call handler; and generating a copy of a bytecode representation of the function, the copy associated with the call handler.”  A person having ordinary skill in the art would have been motivated toward such a combination to improve LONGHENRY, because bytecodes are portable since they do not require a particular processor, architecture, or other proprietary hardware support [see, e.g., Crelier (US006151703A), c 2 ll 1-35].  LONGHENRY and Lee are analogous arts directed generally to application modification.


Regarding claim 5, LONGHENRY and Lee teaches:  
The method of claim 4 (please see claim 4 rejection), wherein redirecting, after invoking the function associated with the execution redirection flag, the program control to the call handler residing in the SDK associated with the main program (See, e.g., LONGHENRY; FIG. 3A, 3B; par [0055]: “…redirecting the browser to a specified page that instructs the user to pick and open or download one protocol handler-enabled app from among one or more such apps. …”, and LONGHENRY, pars [0066]-[0070]: “…the SDK function executes as part of a native app on the device; the SDK intercepts a call, identifying a particular protocol, which otherwise would be processed by a protocol handler on the device; …”  EN: LONGHENRY teaches: redirecting the browser to a specified page that instructs the user to pick and open or download one protocol handler-enabled app from among one or more such apps, wherein the SDK function executing as part of a native app on the device intercepts a call, identifying a particular protocol, which otherwise would be processed by a protocol handler on the device.) comprises: 
responsive to identifying the redirection execution flag by the main program invoking the function, providing program control to the call handler (See, e.g., LONGHENRY; FIG. 3A, 3B; par [0055]: “…since the process of FIG. 3A began when the user accessed a web site of the service provider using a discovery app or mobile browser on the mobile device, block 332 can comprise redirecting the browser to a specified page that instructs the user to pick and open or download one protocol handler-enabled app from among one or more such apps. …”  EN: LONGHENRY teaches: since the process of FIG. 3A began when the user accessed a web site of the service provider using a discovery app or mobile browser on the mobile device, block 332 can redirect the browser to a specified page that instructs the user to pick and open or download one protocol handler-enabled app from among one or more such apps.), 
executing, by the call handler, the copy of the bytecode representation of the function, the execution of the copy including retrieving information corresponding to the object or routine (See, e.g., Lee, Fig. 4A, par [0044]: “The interpreter loop in act 421 executes methods for the current session, as per act 422.  As noted above, a multi-session counter as well as a session-private counter for each method are both incremented, at an appropriate time (e.g. on beginning execution and/or when a backward branch is taken).  Each time the computer begins executing a method, it initially interprets byte codes for that method. …” And Lee, Fig. 2, par [0037]: “… a session-private copy of bytecodes is kept in call memory 123 (FIG. 2) and used by the interpreter …”    EN: Lee teaches: The interpreter loop in act 421 executes methods for the current session, as per act 422, and each time the computer begins executing a method, it initially interprets byte codes for that method.),
receiving, by the call handler, the information corresponding to the object or routine from the copy (See, e.g., LONGHENRY; FIG. 3A, 3B; par [0053]: “… the server computer receives the UID value or the data value via the callback.  At block 320 or in other operations, the server computer may use the UID and/or data as appropriate for a particular server computer application or function, such as supporting a conversion of the mobile device or its user.”  EN: LONGHENRY teaches: the server computer receives the UID value or the data value via the callback, and uses the UID and/or data as appropriate for a particular server computer application or function, such as supporting a conversion of the mobile device or its user.), and 
determining, by the call handler, based on the information, whether or not the object or routine is subject to the modification (See, e.g., LONGHENRY; FIG. 1; par [0022]: “…Typically the app developer, author or publisher desires to provide advertising within the graphical user interface displays of the app, or is willing to enable certain functions, options or features in the app in exchange for display of advertising within the app. …”  EN: LONGHENRY teaches: Typically the app developer, author or publisher desires to provide advertising within the graphical user interface displays of the app.).

Regarding claim 6, LONGHENRY and Lee teaches:  
The method of claim 5 (please see claim 5 rejection), wherein the call handler retrieves the data describing the modification to the object or routine (See, e.g., LONGHENRY; FIG. 3A, 3B; par [0053]: “… the server computer receives the UID value or the data value via the callback.  At block 320 or in other operations, the server computer may use the UID and/or data as appropriate for a particular server computer application or function, such as supporting a conversion of the mobile device or its user.”  EN: LONGHENRY teaches: the server computer receives the UID value or the data value via the callback, and uses the UID and/or data as appropriate for a particular server computer application or function, such as supporting a conversion of the mobile device or its user.) responsive to determining that the object or routine is subject to the modification (See, e.g., LONGHENRY; FIG. 1; par [0022]: “…Typically the app developer, author or publisher desires to provide advertising within the graphical user interface displays of the app, or is willing to enable certain functions, options or features in the app in exchange for display of advertising within the app. …”  EN: LONGHENRY teaches: Typically the app developer, author or publisher desires to provide advertising within the graphical user interface displays of the app.), and further comprising:  
performing, by the call handler, the modification of the object or routine using the retrieved data, the modified object or routine accessible to the main program (See, e.g., LONGHENRY; FIG. 3A, 3B; par [0053]: “… the server computer receives the UID value or the data value via the callback.  At block 320 or in other operations, the server computer may use the UID and/or data as appropriate for a particular server computer application or function, such as supporting a conversion of the mobile device or its user.”  EN: LONGHENRY teaches: the server computer receives the UID value or the data value via the callback, and uses the UID and/or data as appropriate for a particular server computer application or function, such as supporting a conversion of the mobile device or its user.).


Regarding claim 7, LONGHENRY and Lee teaches:  
The method of claim 4 (please see claim 4 rejection), 

LONGHENRY does not appear to explicitly teach: 
wherein the bytecode representation of the plurality of functions is a virtual machine code representation. 

However, Lee (US 2008/0184210 A1), in the analogous art of application modification, further teaches:
wherein the bytecode representation of the plurality of functions is a virtual machine code representation (See, e.g., Lee, Fig. 1, par [0008]: “Referring to FIG. 1, in session 1, a call that involves services provided by the virtual machine is currently being processed by a system thread using VM instance 1.  In session 3, a call that involves services provided by the virtual machine is currently being processed by a system thread using VM instance 3. …”  And Lee, Fig. 2, par [0037]: “… a session-private copy of bytecodes is kept in call memory 123 (FIG. 2) and used by the interpreter …”  EN: Lee teaches: The interpreter loop in act 421 executes methods for the current session, as per act 422, and each time the computer begins executing a method, it initially interprets byte codes for that method, e.g., in session 1, a call that involves services provided by the virtual machine is currently being processed by a system thread using VM instance 1.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of LONGHENRY and Lee combination by incorporating the additional teachings of Lee that teaches “wherein the bytecode representation of the plurality of functions is a virtual machine code representation”  A person having ordinary skill in the art would have been motivated toward such a combination to improve LONGHENRY and Lee, because: Another technology that is employed by several Java Virtual Machines (JVMs) to allow updates to Java code is dynamic compilation, which is also called Just-in-Time (JIT) Lee, par [0004).  LONGHENRY and Lee are analogous arts directed generally to application modification.

Claims 13-16:
System claims 13-16, are basically similar to rejected method claims 4-7, respectively. 
As such, claims 13-16 are rejected under AIA  35 USC 103, as being obvious by LONGHENRY and Lee, for similar rationale.


11. 	Claims 8 and 17 are rejected under AIA  35 U.S.C. 103 as being obvious by LONGHENRY (US 2014/0188980 A1), in view of Manion et al. (US 2013/0290480 A1; Pub. Date: Oct. 31, 2013; Filed: Mar. 15, 2013; hereinafter Manion). 
Regarding claim 8, LONGHENRY teaches:  
The method of claim 1 (please see claim 1 rejection), 

LONGHENRY does not appear to explicitly teach: 
wherein the modification is associated with an A/B test of the object or routine.

However, Manion (US 2013/0290480 A1), in an analogous art of application modification teaches:
wherein the modification is associated with an A/B test of the object or routine (See, e.g., Manion, par [0076]: “In one embodiment, the system may function as a completely automated or nearly completely automated system for A/B multivariate testing. In some examples, the system may be used to change content based on factors other than privacy concerns, e.g., for A/B multivariate testing to generate different ads/graphics for different users. …”  EN: Manion teaches: the system may be used to change content based on factors other than privacy concerns, e.g., for A/B multivariate testing to generate different ads/graphics for different users.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of LONGHENRY comprising a call handler by incorporating the teachings of Manion that teaches “wherein the modification is associated with an A/B test of the object or routine”  A person having ordinary skill in the art would have been motivated toward such a combination to improve LONGHENRY, because:  the parameter/attributes provided to configure the size of the button are part of the A/B multivariate testing. (See, Manion, par [0077]).  LONGHENRY and Manion are analogous arts directed generally to application modification.

Claims 17:
System claim 17 is basically similar to method claim 8, rejected hereinabove. 
As such, claim 17 is rejected under AIA  35 USC 103, as being obvious by LONGHENRY and Manion, for similar rationale.



Conclusion
12.	Claims 1-20 are rejected.
THIS ACTION IS MADE NON-FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED N HUDA/					February 12, 2022Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191